
	

115 HR 6038 RH: To establish a procedure for the conveyance of certain Federal property around the Dickinson Reservoir in the State of North Dakota.
U.S. House of Representatives
2018-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 696
		115th CONGRESS2d Session
		H. R. 6038
		[Report No. 115–900]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2018
			Mr. Cramer introduced the following bill; which was referred to the Committee on Natural Resources
		
		
			August 14, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on June 7, 2018
		
		
			
		
		A BILL
		To establish a procedure for the conveyance of certain Federal property around the Dickinson
			 Reservoir in the State of North Dakota.
	
	
 1.DefinitionsIn this Act: (1)DepartmentThe term Department means Dickinson Parks & Recreation in Dickinson, North Dakota.
 (2)Dickinson reservoirThe term Dickinson Reservoir means the Dickinson Reservoir constructed as part of the Dickinson Unit, Heart Division, Pick-Sloan Missouri Basin Program, as authorized by section 9 of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (58 Stat. 891, chapter 665).
 (3)Game and fish headquartersThe term game and fish headquarters means the approximately 10 acres of land depicted as Game and Fish Headquarters on the Map. (4)Management agreementThe term Management Agreement means the management agreement entitled Management Agreement between the Bureau of Reclamation, et al., for the Development, Management, Operation, and Maintenance of Lands and Recreation Facilities at Dickinson Reservoir, MA No. 07AG602222, Modification No. 1 and dated March 15, 2017.
 (5)MapThe term Map means the map prepared by the Bureau of Reclamation, entitled Dickinson Reservoir, and dated May 2018. (6)Permitted cabin landThe term permitted cabin land means the land depicted as Permitted Cabin Land on the Map.
 (7)PropertyThe term property means any cabin site located on permitted cabin land for which a permit is in effect on the date of enactment of this Act.
 (8)Recreation landThe term recreation land means the land depicted as Recreation and Public Purpose Lands on the Map. (9)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Commissioner of Reclamation.
 (10)StateThe term State means the State of North Dakota, acting through the North Dakota Game and Fish Department. 2.Conveyances to dickinson department of parks and recreation (a)Conveyances to dickinson department of parks and recreation (1)In generalSubject to the management requirements of paragraph (3) and the easements and reservations under section 4, not later than 5 years after the date of enactment of this Act, the Secretary shall convey to the Department all right, title, and interest of the United States in and to—
 (A)the recreation land; and (B)the permitted cabin land.
					(2)Costs
 (A)In generalExcept as provided in subparagraph (B), the Secretary shall convey the land described in paragraph (1) at no cost.
 (B)Title transfer; land surveysAs a condition of the conveyances under paragraph (1), the Department shall agree to pay all survey and other administrative costs necessary for the preparation and completion of any patents for, and transfers of title to, the land described in paragraph (1).
					(3)Management
 (A)Recreation landThe Department shall manage the recreation land conveyed under paragraph (1)— (i)for recreation and public purposes consistent with the Act of June 14, 1926 (commonly known as the Recreation and Public Purposes Act) (44 Stat. 741, chapter 578; 43 U.S.C. 869 et seq.);
 (ii)for public access; (iii)for fish and wildlife habitat; or
 (iv)to preserve the natural character of the recreation land. (B)Permitted cabin landThe Department shall manage the permitted cabin land conveyed under paragraph (1)—
 (i)for cabins or recreational residences in existence as of the date of enactment of this Act; or (ii)for any of the recreation land management purposes described in subparagraph (A).
 (4)Haying and grazingWith respect to recreation land conveyed under paragraph (1) that is used for haying or grazing authorized by the Management Agreement as of the date of enactment of this Act, the Department may continue to permit haying and grazing in a manner that is permissible under the one or more haying or grazing contracts in effect as of the date of enactment of this Act.
				(b)Sale of permitted cabin land by department
 (1)In GeneralIf the Department sells any parcel of permitted cabin land conveyed under subsection (a)(1)(B), the parcel shall be sold at fair market value, as determined by a third-party appraiser in accordance with the Uniform Standards of Professional Appraisal Practice, subject to paragraph (2).
 (2)ImprovementsFor purposes of an appraisal conducted under paragraph (1), any improvements on the permitted cabin land made by the permit holder shall not be included in the appraised value of the land.
 (3)Proceeds from the Sale of Land by the DepartmentIf the Department sells a parcel of permitted cabin land conveyed under subsection (a)(1)(B), the Department shall pay to the Secretary the amount of any proceeds of the sale that exceed the costs of preparing the sale by the Department.
 (c)Availability of funds to the SecretaryAny amounts paid to the Secretary for land conveyed by the Secretary under this Act shall be made available to the Secretary, without further appropriation, for activities relating to the operation of the Dickinson Dam and Reservoir.
 3.Conveyance of game and fish headquarters to the StateNot later than 5 years after the date of enactment of this Act, the Secretary shall convey to the State all right, title, and interest of the United States in and to the game and fish headquarters, on the condition that the game and fish headquarters continue to be used as a game and fish headquarters or substantially similar purposes.
		4.Reservations, easements, and other outstanding rights
 (a)In generalEach conveyance to the Department or the State pursuant to this Act shall be made subject to— (1)valid existing rights;
 (2)operational requirements of the Pick-Sloan Missouri River Basin Program, as authorized by section 9 of the Act of December 22, 1944 (commonly known as the Flood Control Act of 1944) (58 Stat. 891, chapter 665), including the Dickinson Reservoir;
 (3)any flowage easement reserved by the United States to allow full operation of Dickinson Reservoir for authorized purposes;
 (4)reservations described in the Management Agreement; (5)oil, gas, and other mineral rights reserved of record, as of the date of enactment of this Act, by, or in favor of, the United States or a third party;
 (6)any permit, license, lease, right-of-use, flowage easement, or right-of-way of record in, on, over, or across the applicable property or Federal land, whether owned by the United States or a third party, as of the date of enactment of this Act;
 (7)a deed restriction that prohibits building any new permanent structure on property below an elevation of 2,430.6 feet; and
 (8)the granting of applicable easements for— (A)vehicular access to the property; and
 (B)access to, and use of, all docks, boathouses, ramps, retaining walls, and other improvements for which access is provided in the permit for use of the property as of the date of enactment of this Act.
					(b)Liability; taking
 (1)LiabilityThe United States shall not be liable for flood damage to a property subject to a permit, the Department, or the State, or for damages arising out of any act, omission, or occurrence relating to a permit holder, the Department, or the State, other than for damages caused by an act or omission of the United States or an employee, agent, or contractor of the United States before the date of enactment of this Act.
 (2)TakingAny temporary flooding or flood damage to the property of a permit holder, the Department, or the State, shall not be considered to be a taking by the United States.
 5.Interim requirementsDuring the period beginning on the date of enactment of this Act and ending on the date of conveyance of a property or parcel of land under this Act, the provisions of the Management Agreement that are applicable to the property or land, or to leases between the State and the Secretary, and any applicable permits, shall remain in force and effect.
		
	
		August 14, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
